Exhibit 10.15
AMENDMENT NO. 3
TO THE
WITNESS SYSTEMS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN
THIS AMENDMENT NO. 3 TO THE WITNESS SYSTEMS, INC. AMENDED AND RESTATED STOCK
INCENTIVE PLAN (this “Amendment”) is made effective as of the 6th day of
December 2007, by Verint Systems Inc., a Delaware corporation (the “Company”).
WITNESSETH:
WHEREAS, the Company has acquired Witness Systems, Inc., and in connection
therewith, has assumed the Witness Systems, Inc. Amended and Restated Stock
Incentive Plan (as amended, the “Plan”); and
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interest of the Company to amend the Plan to provide for the award of
restricted stock units;
WHEREAS, the Board of Directors of the Company has determined that this
Amendment may be made without stockholder approval;
NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein, the Plan is hereby amended as follows:
1. A new Section 7.5 is hereby added to the Plan as follows:
“7.5 Terms and Conditions of Restricted Stock Units.
A Restricted Stock Unit Award is an award which may be settled for shares of
Common Stock. Such an award shall be subject to the following terms and
conditions.
Restricted Stock Unit Awards shall be evidenced by Stock Incentive Agreements.
Such agreements shall conform to the requirements of the Plan and may contain
such other restrictions or provisions as the Board shall deem advisable.
Upon determination of the number of Restricted Stock Units to be awarded to a
Participant, the Board shall direct that the same be credited to the
Participant’s account on the books of the Company but the underlying shares of
Common Stock shall be delivered only upon vesting of the Restricted Stock Units
as provided herein. The Participant shall have no rights as a stockholder with
respect to any shares underlying the Restricted Stock Units prior to issuance
and delivery of the shares of Common Stock upon vesting of the Restricted Stock
Units.

 

 



--------------------------------------------------------------------------------



 



Amounts equal to any dividends declared with respect to the number of shares of
Common Stock covered by a Restricted Stock Unit Award may or may not be paid to
the Participant currently, or may or may not be deferred and deemed to be
reinvested in additional Restricted Stock Units, or otherwise reinvested on such
terms as are determined at the time of the grant of the Restricted Stock Unit
Award by the Board, in its sole discretion, and specified in the Stock Incentive
Agreement.
The Board may condition the grant of a Restricted Stock Unit Award or the
vesting thereof upon the Participant’s achievement of one or more performance
goal(s) specified in the Stock Incentive Agreement. If the Participant fails to
achieve the specified performance goal(s), either the Board shall not grant the
Restricted Stock Unit Award to such Participant or the Participant shall not
vest into and/or shall forfeit the Restricted Stock Unit Award.
The Stock Incentive Agreement shall specify the vesting period and the
performance, employment or other conditions (including the termination of a
Participant’s service with the Company, whether due to death, disability,
retirement or other cause) under which the Restricted Stock Unit Award may be
forfeited to the Company. The vesting period shall be determined at the
discretion of the Board. The Board shall have the power to permit, in its
discretion, an acceleration of the vesting period with respect to any part or
all of the Restricted Stock Unit Award.
The Board may require a cash payment from the Participant in an amount no
greater than the aggregate Fair Market Value of the shares of Common Stock
underlying the Restricted Stock Unit Award determined at the date of grant in
exchange for the award or may grant the Restricted Stock Unit Award without the
requirement of a cash payment.
All references in this Plan to “Restricted Stock Awards” other than in
Section 7.4 shall be deemed to include Restricted Stock Unit Awards unless the
context requires otherwise.”
2. Except as specifically amended by this Amendment, the Plan shall remain in
full force and effect as prior to this Amendment.

 

- 2 -